                                                                      Case 2:21-cv-00615-APG-DJA Document 5 Filed 04/28/21 Page 1 of 14




                                                            1    ARIEL STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            3    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            4    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            5    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            7    Email: natalie.winslow@akerman.com
                                                                 Email: jamie.combs@akerman.com
                                                            8
                                                                 Attorneys for NewRez LLC dba Shellpoint Mortgage
                                                            9    Servicing, LLC
                                                            10                                 UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                        DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12   WING-WAH HO, and WAI CHING EILEEN                   Case No.: 2:21-cv-00615-APG-DJA
AKERMAN LLP




                                                                 HO, individuals
                                                            13                                                       NEWREZ LLC dba SHELLPOINT
                                                                                        Plaintiff,                   MORTGAGE     SERVICING,   LLC'S
                                                            14                                                       MOTION TO DISMISS COMPLAINT
                                                                 v.
                                                            15
                                                                 NEWREZ         LLC     dba    SHELLPOINT
                                                            16   MORTGAGE SERVICING, a Delaware
                                                                 Limited Liability Company; DOES I through X,
                                                            17   inclusive,
                                                            18                          Defendants.
                                                            19

                                                            20            NewRez LLC d/b/a Shellpoint Mortgage Servicing, LLC moves to dismiss the complaint.

                                                            21   I.       INTRODUCTION
                                                            22            The Hos lost title to the property when the HOA foreclosed in 2014. Despite that they no
                                                            23   longer have any interest, they assert Shellpoint's deed of trust expired under Nevada's ancient
                                                            24   mortgage statute, NRS 106.240. The Hos lack standing to bring this action.
                                                            25            The complaint also fails on the merits. First, NRS 106.240 only discharges a mortgage lien
                                                            26   ten years after the loan becomes "wholly due." Under the express terms of the deed of trust, the loan
                                                            27   at issue does not come due until 2035. Second, acceleration does not trigger NRS 106.240 under the
                                                            28   statute's terms. And even after acceleration a borrower can cure through partial payment—meaning



                                                                 57948960;1
                                                                       Case 2:21-cv-00615-APG-DJA Document 5 Filed 04/28/21 Page 2 of 14




                                                            1    the Hos' loan was never truly "wholly due." Third, unrecorded letters cannot make a loan "wholly

                                                            2    due" for purposes of NRS 106.240, as the statute recognizes only certain recorded documents—the

                                                            3    deed of trust or a recorded extension—as establishing the trigger date.

                                                            4             Fourth, a recorded notice of rescission decelerated any prior acceleration. The Nevada

                                                            5    Supreme Court recently resolved another case involving similar facts in favor of the lienholder on

                                                            6    this basis. Glass v. Select Portfolio Servicing, Inc., No. 78325, 2020 WL 3604042, at *1 (Nev. July

                                                            7    1, 2020) (unpublished disposition).

                                                            8             Lastly, even if NRS 106.240 was triggered and not negated by the rescission, equitable
                                                            9    considerations require the court to toll NRS 106.240's application while a prior quiet title action

                                                            10   concerning the property was pending for four years.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   II.      FACTS
                      LAS VEGAS, NEVADA 89134




                                                            12            A.      Deed of trust history
AKERMAN LLP




                                                            13            The Hos purchased the property at 9462 Oro Silver Court, Las Vegas, NV 89178 for

                                                            14   $247,600 in October 2005. See Compl., ¶¶ 1, 8; see also Exhibit A. Shellpoint is the recorded deed

                                                            15   of trust beneficiary. See Compl., ¶¶ 2, 14-16; see also Exhibit B.

                                                            16            B.      Default & deed of trust foreclosure proceedings

                                                            17            The Hos defaulted on their loan in January 2010. They allege receipt of a letter accelerating

                                                            18   the amounts owed under the loan. Compl. ¶ 17. On May 12, 2010, the lender recorded a default

                                                            19   notice. Id. ¶ 18; see also Exhibit C. The lender rescinded the May 12, 2010 notice in December

                                                            20   2012. Id. ¶¶ 19-20; see also Exhibit D. The lender recorded another default notice in July 2014. Id.

                                                            21   ¶ 21; see also Exhibit E. The lender caused a foreclosure mediation certificate to be recorded in

                                                            22   December 2014, followed by a notice of sale. Id. ¶¶ 22-23; see also Exhibits F, G.

                                                            23            C.      HOA foreclosure and prior litigation

                                                            24            The Hos also defaulted on their HOA assessments, resulting in an HOA foreclosure on June

                                                            25   12, 2014. Exhibit H (foreclosure deed). The loan servicer at the time tendered the superpriority

                                                            26   amount before the sale, and the HOA recorded a superpriority satisfaction notice. Exhibit I. A Oro,

                                                            27   LLC purchased the property at the sale for $2,626. Ex. H. Despite record notice the superpriority

                                                            28   amount was paid, the purchaser sued for quiet title in August 2019 requesting an order the sale

                                                                                                                  2
                                                                 57948960;1
                                                                       Case 2:21-cv-00615-APG-DJA Document 5 Filed 04/28/21 Page 3 of 14




                                                            1    extinguished the first deed of trust. Exhibit J. The purchaser lost the quiet title suit, and the Nevada

                                                            2    supreme court affirmed judgment in favor of the lender in February 2019. Exhibits K, L. A Oro,

                                                            3    LLC remains the record title owner, subject to the deed of trust. See Exhibit M.

                                                            4    III.     REQUEST FOR JUDICIAL NOTICE

                                                            5             A court may take judicial notice of "matters of public record" including documents publicly

                                                            6    recorded and filed. Mack v. S. Bay Beer Distrib., 798 F.2d 1279, 1282 (9th Cir. 1986); see

                                                            7    Stockmeier v. Nev. Dep't. of Corr., 183 P.3d 133, 135 (Nev. 2008). This court should judicially

                                                            8    notice Exhibits A-I and M, which are matters of public record either recorded against the property
                                                            9    with the Clark County Recorder's Office or information publicly available through the Clark County

                                                            10   Assessor's office. Exhibits A-G are also referenced in the Hos' complaint. This court should also
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   judicially notice the documents filed in the prior litigation, Exhibits J-L.
                      LAS VEGAS, NEVADA 89134




                                                            12   IV.      LEGAL STANDARD
AKERMAN LLP




                                                            13            Rule 12(b)(6) mandates that a court dismiss any claims that fail to state a claim upon which

                                                            14   relief can be granted. See N. Star Int'l v. Ariz. Corp. Comm'n, 720 F.2d 578, 581 (9th Cir. 1983).

                                                            15   V.       ARGUMENT

                                                            16            The Hos are not entitled to quiet title. They lack standing because they no longer hold title to

                                                            17   the property. Even if the Hos owned the property, NRS 106.240 did not extinguish the deed of trust

                                                            18   because the loan is not yet "wholly due." For the same reason, the Hos' fraud/misrepresentation

                                                            19   claim fails. The Hos are also not entitled to equitable rescission of the note or deed of trust.

                                                            20            A.     The Hos lack standing

                                                            21            "Whenever it appears by suggestion of the parties or otherwise that the court lacks

                                                            22   jurisdiction of the subject matter, the court shall dismiss the action." FED. R. CIV. P. 12(h)(3); see

                                                            23   Stock W. Inc. v. Confederated Tribes of the Colville Reservation, 873 F.2d 1221, 1225 (9th Cir.

                                                            24   1989). A plaintiff's constitutional standing "is a threshold issue in every case before a federal court."

                                                            25   Turner v. McGee, 681 F.3d 1215, 1218 (10th Cir. 2012). Where a party lacks standing, the court

                                                            26   does not have jurisdiction and the case must be dismissed. Righthaven LLC v. Newman, 838 F.

                                                            27   Supp. 2d 1071, 1073-74 (D. Nev. 2011).

                                                            28   ///

                                                                                                                   3
                                                                 57948960;1
                                                                    Case 2:21-cv-00615-APG-DJA Document 5 Filed 04/28/21 Page 4 of 14




                                                            1             The Hos bear the burden to establish standing. Lujan v. Defenders of Wildlife, 504 U.S. 555,

                                                            2    561 (1992). They must show: "(1) an 'injury in fact;' (2) the injury is 'fairly traceable' to the

                                                            3    complained-of conduct; and (3) it is 'likely as opposed to speculative that the injury will be redressed

                                                            4    by a favorable decision.'" Turner, 681 F.3d at 1218 (quoting Lujan, 504 U.S. at 560-61).

                                                            5             The Hos lack standing because they no longer hold title. A Oro, LLC purchased the property

                                                            6    in 2014 at an HOA sale. Exs. H, M. The Hos cannot claim that a deed of trust against property they

                                                            7    no longer own causes them to suffer any "injury in fact." Nor will an order extinguishing the deed of

                                                            8    trust redress any injury to the Hos, as it will not restore title to them. The Hos lost any standing they
                                                            9    had to complain of the continued encumbrance when they lost title through the HOA sale.

                                                            10            B.      The Hos are not entitled to quiet title
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                    1.        The Hos do not allege they paid the debt
                      LAS VEGAS, NEVADA 89134




                                                            12            The burden of proof in a quiet title action rests with the plaintiff to prove good title in
AKERMAN LLP




                                                            13   himself. Resources Grp., LLC as Tr. of E. Sunset Rd. Tr. v. Nevada Ass'n Servs., Inc., 437 P.3d 154,

                                                            14   157–58 (Nev. 2019); see also Breliant v. Preferred Equities Corp., 918 P.2d 314, 318 (Nev. 1996),

                                                            15   abrogated on other grounds by Delgado v. Am. Family Ins. Grp., 217 P.3d 563, 567 (Nev. 2009). A

                                                            16   plaintiff's right to relief ultimately depends on superiority of title. Id. Because "[a] plea to quiet title

                                                            17   does not require any particular elements, . . . each party must plead and prove his or her own claim to

                                                            18   the property in question." Id. "Additionally, an action to quiet title requires a plaintiff to allege that

                                                            19   she has paid any debt owed on the property." Wong v. Citi Home Loans Servicing LP, No. 2:11-CV-

                                                            20   001428-ECR, 2012 WL 1900947, at *5 (D. Nev. May 23, 2012).

                                                            21            The Hos do not allege they paid off the loan. Compl. at ¶¶ 17, 21. They are not entitled to

                                                            22   quiet title as a result.

                                                            23                    2.        The loan does not become wholly due under NRS 106.240 until 2035

                                                            24            A deed of trust "appearing of record, and not otherwise satisfied and discharged of record,

                                                            25   shall at the expiration of ten years after the debt secured by the mortgage or deed of trust according

                                                            26   to the terms thereof or any recorded written extension thereof become wholly due, terminate, and it

                                                            27   shall be conclusively presumed that the debt has been regularly satisfied and the lien discharged."

                                                            28   NRS 106.240. An obligation that becomes fully or wholly due cannot be satisfied or altered by

                                                                                                                    4
                                                                 57948960;1
                                                                     Case 2:21-cv-00615-APG-DJA Document 5 Filed 04/28/21 Page 5 of 14




                                                            1    partial rather than complete performance. See generally Effect of Performance as Discharge and of

                                                            2    Non-Performance as Breach, Restatement (Second) of Contracts § 235 (updated Oct. 2019).

                                                            3             NRS 106.240 is "clear and unambiguous," meaning "no further interpretation is required or

                                                            4    permissible." Pro-Max Corp. v. Feenstra, 16 P.3d 1074, 1077 (Nev. 2001). Under the "clear and

                                                            5    unambiguous statute," only two documents state the "wholly due" date—the deed of trust, or a

                                                            6    written and recorded extension of the wholly due date.                No other documents are mentioned,

                                                            7    including acceleration letters or default notices.

                                                            8             Reading NRS 106.240 as implicitly permitting acceleration letters or default notices to affect
                                                            9    the statute's application conflicts with well-established canons of statutory interpretation. "[T]he

                                                            10   'doctrine of expressio unius est exclusio alterius as applied to statutory interpretation creates a
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   presumption that when a statute designates certain persons, things, or manners of operation, all
                      LAS VEGAS, NEVADA 89134




                                                            12   omissions should be understood as exclusions.'" Wheeler v. City of Santa Clara, 894 F.3d 1046,
AKERMAN LLP




                                                            13   1054 (9th Cir. 2018) (citation omitted). "The maxim 'Expressio Unius Est Exclusio Alterius', the

                                                            14   expression of one thing is the exclusion of another, has been repeatedly confirmed in this State."

                                                            15   Galloway v. Truesdell, 422 P.2d 237, 246 (Nev. 1967). NRS 106.240's explicit references to "deeds

                                                            16   of trust" and "recorded extensions" setting the "wholly due" date for purposes of triggering the ten-

                                                            17   year clock precludes other documents, such as letters or default notices, from doing so.

                                                            18            The statutory history confirms the point.1 The law, enacted in 1917, was amended in 1965 to

                                                            19   include more documents (deeds of trust in addition to mortgages, and recorded extensions in

                                                            20   addition to both) as potential triggers. If the legislature intended to add unrecorded letters to the list,

                                                            21   it could have done so. Although Nevada made sweeping changes to the laws governing foreclosures

                                                            22   following the 2008 housing crisis, NRS 106.240 remained untouched, and remains much in the same

                                                            23   form as it existed since 1917. This history refutes any contention that the Nevada legislature

                                                            24

                                                            25
                                                                 1
                                                                   "Statutory history" refers to the evolution of a statutory scheme as evidenced by its actual, enacted
                                                            26
                                                                 provisions; it is often contrasted with "legislative history" in its sense of referring to unenacted material like
                                                            27   floor statements, committee reports, and the like. See, e.g., Chhetri v. United States, 823 F.3d 577, 587 n.13
                                                                 (11th Cir. 2016) (differentiating statutory history from legislative history); United States v. Hoslett, 998 F.2d
                                                            28   648, 656 (9th Cir. 1993) (stating that both legislative history and statutory history support result).

                                                                                                                       5
                                                                 57948960;1
                                                                       Case 2:21-cv-00615-APG-DJA Document 5 Filed 04/28/21 Page 6 of 14




                                                            1    intended letters to a borrower to trigger NRS 106.240, a statute that for more than a century has

                                                            2    conspicuously omitted any mention of them.

                                                            3             At least one Nevada court has rejected the argument other events can make the loan "wholly

                                                            4    due" before the stated maturity date. "The plain meaning of [NRS 106.240] states that the due date

                                                            5    can be extended upon a recorded written document extending the terms. However, the statute does

                                                            6    not say that the debt's due date can be accelerated." Hofele v Deutsche Bank Nat. Trust, Co., No. 17-

                                                            7    A-752664, 2018 WL 4760698, at *4 (Nev. Dist. Ct. Aug. 28, 2018).

                                                            8             Federal and state appellate courts have often reached the same conclusion in connection with
                                                            9    other states' ancient-lien statutes. See, e.g., In re Hartman, 763 F. App'x 160, 164 (3d Cir. 2019)

                                                            10   ("The legislature expressly provided for an adjustment of the statute of limitations where the
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   maturity date had been extended, but did not include similar language to address accelerated
                      LAS VEGAS, NEVADA 89134




                                                            12   maturity dates, though it could have. Therefore, it would be improper to now read such a provision
AKERMAN LLP




                                                            13   into the text.") (New Jersey law); see also Harry v. Countrywide Home Loans, Inc., 902 F.3d 16, 19

                                                            14   (1st Cir. 2018) (similar; Massachusetts law); Fitzpatrick v. U.S. Bank Nat'l Ass'n, 173 Conn. App.

                                                            15   686, 692 (Conn. App. Ct. 2017) (similar; Connecticut law).

                                                            16            Relying on a deed of trust's final maturity date is consistent with similar statutes in other

                                                            17   jurisdictions.2 Nevada's 100-year-old, one-sentence ancient-lien statute was enacted for the same

                                                            18   purpose as those of other states—to provide a non-judicial mechanism to terminate ancient and

                                                            19   forgotten liens, thereby improving marketability of title. "Wholly due" should be read in line with

                                                            20   the prevailing practices of other jurisdictions to mean the deed of trust's final maturity date.

                                                            21   ///

                                                            22   ///

                                                            23

                                                            24   2
                                                                   See A.R.S. § 33-714 ("the final maturity date or the last date fixed for payment of the debt or performance
                                                                 of the obligation"); Cal. Civ. Code § 882.020 ("the final maturity date or the last date fixed for payment of the
                                                            25   debt … ascertainable from the recorded evidence of indebtedness"); Colo. Rev. Stat. Ann. §§ 38-39-201 ("the
                                                                 date on which the final payment or performance of the obligation secured thereby is due as shown by such
                                                            26
                                                                 mortgage or deed of trust recorded in the office of the county clerk"); O.C.G.A. 44-14-80 ("the maturity of
                                                            27   the debt or debts or the maturity of the last installment thereof as stated or fixed in the record of the
                                                                 conveyance"); Mo. Ann. Stat. § 516.150 ("the date at which the last maturing obligation secured by the
                                                            28   instrument sought to be foreclosed is due on the face of such instrument").

                                                                                                                      6
                                                                 57948960;1
                                                                    Case 2:21-cv-00615-APG-DJA Document 5 Filed 04/28/21 Page 7 of 14




                                                            1             The deed of trust sets the loan's maturity date for November 1, 2035. See Ex. A. The loan

                                                            2    does not become wholly due until at least 2035, and the Hos—or the current title owner—cannot

                                                            3    seek quiet title on this basis until 2045.

                                                            4                    3.      Acceleration does not trigger NRS 106.240

                                                            5             To agree with the Ho's position, the court would have to ignore the statute's plain language to

                                                            6    find the debt presumptively extinguished ten years after acceleration. The court is to give meaning

                                                            7    to all words in the statute. U.S. v Wenner, 351 F.3d 969, 975 (9th Cir. 2003) (citing Ratziaf v. U.S.,

                                                            8    510 U.S. 135, 140-141 (1994)).
                                                            9             Applying a similar obsolete mortgage statute last year, the Massachusetts appeals court

                                                            10   rejected a borrower's argument that acceleration shortens the period for an ancient mortgage statute
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   to automatically clear an old mortgage from title. Nims v. Bank of New York Mellon, 97 Mass. App.
                      LAS VEGAS, NEVADA 89134




                                                            12   Ct. 123, 128, 142 N.E.3d 1124, 1129, review denied, 485 Mass. 1105, 150 N.E.3d 1121 (2020). The
AKERMAN LLP




                                                            13   court explained:

                                                            14            The statute is designed to create a definite point in time at which an old mortgage will
                                                                          be deemed discharged by operation of law; nothing suggests that the statute is
                                                            15            designed to shorten the period during which a mortgage is enforceable. In this way, it
                                                                          serves to quiet title with respect to old mortgages, without shortening the period of
                                                            16            enforceability of mortgages before their term or maturity date has been reached.
                                                            17   150 N.E.3d at 1126 (emphasis in original). The court concluded the borrower's argument otherwise

                                                            18   was "at odds with the purpose and design of the statute which . . . establishes dates at which old

                                                            19   mortgages will be deemed discharged so as to quiet title." Id. at 1129. The same is true for NRS

                                                            20   106.240. It creates a definite point in time when an old mortgage will be deemed discharged,

                                                            21   without shortening the mortgage's enforceability period before the maturity date.

                                                            22            This interpretation is consistent with the meaning of the term "wholly due." For a loan to

                                                            23   become "wholly due" as the term is commonly used, payment in full must be the borrower's only

                                                            24   non-breaching option. Even after an acceleration letter and recorded default notice, the borrower

                                                            25   retains the "right to reinstate" by making a partial reinstatement payment. Ex. A, deed of trust, § 19.

                                                            26   An acceleration does not render the obligation "wholly due" under any reasonable meaning of that

                                                            27   term, as the borrower could bring the loan current by making only a partial payment.

                                                            28            Like the statute in Massachusetts, NRS 106.240 is not triggered by acceleration.

                                                                                                                   7
                                                                 57948960;1
                                                                     Case 2:21-cv-00615-APG-DJA Document 5 Filed 04/28/21 Page 8 of 14




                                                            1                    4.      Alternatively, the 2012 rescission decelerated the loan

                                                            2             Even assuming acceleration could trigger NRS 106.240, it would only apply in situations

                                                            3    where the acceleration appears in the property records, consistent with the statute's text referencing

                                                            4    documents "appearing of record." An unrecorded letter is insufficient.

                                                            5             NRS 106.240 appears in a chapter that deals with recorded instruments.3 But if unrecorded

                                                            6    letters change the "wholly due" date for purposes of NRS 106.240, courts will have to look outside

                                                            7    the title record to calibrate the ten-year clock. Reading NRS 106.240 broadly enough to mean these

                                                            8    extra-record events affect the date when the ten-year clock starts defeats the statute's purpose—it
                                                            9    would be impossible to determine from the record alone when the loan would become "wholly due."

                                                            10            Where a default notice is recorded, a rescission is sufficient to decelerate the loan. Glass v.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   Select Portfolio Servicing, Inc., No. 78325, 2020 WL 3604042, at *1 (Nev. July 1, 2020).4 In Glass,
                      LAS VEGAS, NEVADA 89134




                                                            12   a default notice was recorded in 2008, and rescinded in 2010. Id. The rescission stated it "does
AKERMAN LLP




                                                            13   hereby rescind, cancel and withdraw the notice of default and election to sell." Id. The homeowner

                                                            14   sued to quiet title based on the default notice she alleged accelerated the loan, making the deed of

                                                            15   trust expire ten years later under NRS 106.240. Id. The district court granted summary judgment for

                                                            16   the defendants, recognizing that "when [the loan servicer] later recorded the rescission, this

                                                            17   effectively retracted the notice of default and restored the parties to the prior status they held before

                                                            18   the notice of default was filed." Id. (citing Holt v. Reg'l Tr. Servs. Corp., 266 P.3d 602, 606 (Nev.

                                                            19   2011) (a rescission of a notice of default rendered challenges to the notice of default moot)). The

                                                            20   Nevada Supreme Court affirmed judgment against the homeowner, stating, "[w]e conclude NRS

                                                            21   106.240 is inapplicable here because [the loan servicer] rescinded the notice of default." Id. The

                                                            22   Nevada Supreme Court denied rehearing and en banc reconsideration.

                                                            23   3
                                                                   The subsections surrounding NRS 106.240 set clear and explicit requirements as to when certain types of
                                                            24   documents effect recordation. NRS 106.220 makes explicit that an instrument subordinating or waiving the
                                                                 priority of a deed of trust must be recorded and sets conditions for such recording. NRS 106.260 similarly
                                                            25   sets requirements for the recording of an instrument discharging or releasing a mortgage or lien, including that
                                                                 such recording can be done in the margin of the record itself.
                                                            26   4
                                                                  In Glass, the parties and the court assumed a default notice triggered NRS 106.240. Shellpoint disputes a
                                                            27   default notice makes the loan wholly due under NRS 106.240. See infra at Section V.B.2-3. Shellpoint
                                                                 presents statutory history not mentioned in the Glass briefing showing that Nevada's legislature did not intend
                                                            28   unrecorded letters or default notices to trigger NRS 106.240. Supra at 7-8.

                                                                                                                      8
                                                                 57948960;1
                                                                     Case 2:21-cv-00615-APG-DJA Document 5 Filed 04/28/21 Page 9 of 14




                                                            1             This court has also concluded NRS 106.240 is inapplicable when a default notice is

                                                            2    rescinded.   TRP Fund VIII, LLC v. Newrez, LLC, No. 2:20-cv-01001-APG-BNW, 2020 WL

                                                            3    5913991, at *1 (D. Nev. Oct. 6, 2020) (granting a motion to dismiss "[b]ecause the trustee canceled

                                                            4    the acceleration through the rescission of the notice of default, the deed of trust has not been

                                                            5    extinguished by operation of § 106.240"). Others courts in this district have ruled the same.

                                                            6    Nationstar Mortg., LLC v. Torrey Pines Ranch Estates Homeowners Ass'n, No. 2:16-cv-00375-JAD-

                                                            7    BNW, 2021 WL 682056, at *6 (Nev. Feb. 19, 2021); Bank of Am. v. Solera at Stallion Mountain

                                                            8    Homeowners Ass'n, No. 2:16-cv-00286-GMN-GWF, 2021 WL 92860 (D. Nev. Jan. 11, 2021).
                                                            9             The Hos' default notice was rescinded before the ten-year mark. Compl. at ¶ 20. The

                                                            10   rescission's language is virtually the same as the rescission in Glass, and like Glass, restored the
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   parties to the prior status they held before the default notice was recorded. Compare Exhibit P5 with
                      LAS VEGAS, NEVADA 89134




                                                            12   Ex. D. NRS 106.240 is inapplicable and does not provide a basis for the Hos to clear title to
AKERMAN LLP




                                                            13   property securing a loan they admittedly defaulted on over a decade ago.

                                                            14                   5.      The 2014 NOD does not prove the loan remained accelerated

                                                            15            In Glass, the Nevada Supreme Court recognized a rescission notice decelerates any

                                                            16   acceleration, and lenders may re-accelerate in the future. 2020 WL 3604042, at *1 ("In order to

                                                            17   accelerate the entire balance due under the Note in the future, [the loan servicer] would have to

                                                            18   record a notice of default under NRS 107.080"). The rescission here decelerated the loan and re-

                                                            19   acceleration was appropriate at the lender's discretion should the Hos fail to satisfy their loan

                                                            20   obligations. ECF No. 17 at ¶¶ 134-137; 141-144. Even assuming the loan was accelerated again in

                                                            21   the future by virtue of the 2014 default notice, the current title holder would have to wait until 2024

                                                            22   to attempt another suit alleging application of NRS 106.240. That the Hos defaulted in 2010 has no

                                                            23   bearing on acceleration or deceleration. See Trident Ctr. v. Connecticut Gen. Life Ins. Co., 847 F.2d

                                                            24   564, 568 (9th Cir. 1988) ("[w]hen there is a default, acceleration does not occur automatically. It is

                                                            25   merely a contractual option given to the beneficiary for his benefit, and acceleration only occurs

                                                            26   when the beneficiary affirmatively elects to declare the balance of the principal and interest due.").

                                                            27
                                                                 5
                                                                  The court may also take judicial notice of the notice of default from the Gentile case, which is a matter of
                                                            28   public record contained in volume III of the appendix on appeal in Nevada Supreme Court Case No. 78325.

                                                                                                                    9
                                                                 57948960;1
                                                                       Case 2:21-cv-00615-APG-DJA Document 5 Filed 04/28/21 Page 10 of 14




                                                            1                    6.      Alternatively, NRS 106.240 was tolled by the prior litigation

                                                            2             NRS 106.240's application is not automatic and can be precluded by equitable

                                                            3    considerations. In Pro-Max Corp. v. Feenstra, 16 P.3d 1074 (Nev. 2001), the court found that, while

                                                            4    the ten-year period under NRS 106.240 had unquestionably passed, NRS 106.240 did not

                                                            5    automatically terminate the lien. See id. at 1079. Instead, the court remanded the case for further

                                                            6    proceedings on whether an equitable consideration—there, estoppel—precluded that result. Id. Had

                                                            7    equitable considerations been entirely off limits, there would have been no basis for remand.

                                                            8    Feenstra is consistent with Nevada's long line of decisions holding that courts retain the power to
                                                            9    fashion equitable remedies in cases involving real property. See, e.g., Shadow Wood HOA v. N.Y.

                                                            10   Cmty. Bancorp., 366 P.3d 1105, 1111 (Nev. 2016).
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11            The time has not yet run because the period was tolled during the pendency of A Oro, LLC's
                      LAS VEGAS, NEVADA 89134




                                                            12   quiet title case, which lasted approximately four and a half years from the time it was filed in August
AKERMAN LLP




                                                            13   2014. Without such tolling, A Oro, LLC would receive a windfall for prolonging litigation over the

                                                            14   deed of trust's validity until the eve of the ten-year period's expiration. A Oro, LLC continued

                                                            15   fighting the issue until judgment against it was affirmed on appeal in July 2019. If the Hos

                                                            16   arguments are to be believed, the bank would have only achieved final judgment, affirmed on

                                                            17   appeal, with less than six months before NRS 106.240 purportedly extinguished the deed of trust.

                                                            18            Tolling the ten-year period is also equitable because it advances the public interest in clear

                                                            19   and reliable land records. The property records contain two default notices, Exs. C, E, a rescission,

                                                            20   Ex. D, a superpriority satisfaction notice, Ex. I, the HOA foreclosure deed, Ex. H, the lis pendens

                                                            21   and release of lis pendens from the quiet title action, Exhibits N, O, and deed of trust assignments as

                                                            22   recent as 2020, Ex. B. No one could plausibly infer from those records the lien was satisfied,

                                                            23   abandoned, or forgotten. The recorded instruments show unequivocally Shellpoint not only intends

                                                            24   to protect and enforce the deed of trust, but actively defended litigation to that end. Holding the ten-

                                                            25   year period continues to run under those circumstances would introduce confusion and uncertainty,

                                                            26   not clarity. Equity cuts firmly against applying a statute to "conclusively establish[]" a lien's

                                                            27   termination "when, in fact, no [discharge] occurred." Shadow Wood, 132 Nev. at 57.

                                                            28   ///

                                                                                                                  10
                                                                 57948960;1
                                                                     Case 2:21-cv-00615-APG-DJA Document 5 Filed 04/28/21 Page 11 of 14




                                                            1             Adopting the Hos' position, by contrast, would undermine the years of work by the Nevada

                                                            2    state and federal courts, resolving the substantial volume of litigation regarding the effect of HOA

                                                            3    foreclosures on lien interests based on tender and/or the Federal Foreclosure Bar. E.g., Bank of Am.

                                                            4    v. Arlington W. Twilight Homeowners Ass'n, 920 F.3d 620 (9th Cir. 2019); Bank of Am., N.A. v. SFR

                                                            5    Invs. Pool 1, LLC, 427 P.3d 113, 120 (Nev. 2018); Berezovsky v. Moniz, 869 F.3d 923 (9th Cir.

                                                            6    2017); Daisy Tr. v. Wells Fargo Bank, N.A., 445 P.3d 846 (2019). Allowing NRS 106.240 to

                                                            7    terminate the deed of trust here would usher in a wave of new litigation seeking to re-litigate and

                                                            8    erase those results.     The public interest favors resolving title disputes efficiently, not creating
                                                            9    incentives for parties to prolong them.

                                                            10            Terminating a lien under NRS 106.240 whose validity had been the subject of litigation
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   between the lienholder and the titleholder for a substantial portion of the ten-year period would also
                      LAS VEGAS, NEVADA 89134




                                                            12   violate the universally recognized canon against interpreting statutes in a manner leading to absurd
AKERMAN LLP




                                                            13   results. "[I]nterpretations of a statute which would produce absurd results are to be avoided if

                                                            14   alternative interpretations consistent with the legislative purpose are available." Griffin v. Oceanic

                                                            15   Contractors, Inc., 458 U.S. 564 (1982).6 Terminating the lien here would conflict with the statute's

                                                            16   purpose, with decisions of other states addressing similar statutes, with Nevada's approach to

                                                            17   substantively similar statutes, and with conventional notions of fairness and justice.

                                                            18            C.     The Hos' fraud/misrepresentation claim fails

                                                            19            The Hos' claim for fraud/misrepresentation is not pled with the specificity required by Rule

                                                            20   9(b). The claim also fails on the merits because the deed of trust was not discharged by NRS

                                                            21   106.240, and Shellpoint's legal position regarding the effect of NRS 106.240 cannot be construed as

                                                            22   a fraudulent misrepresentation of fact.

                                                            23                   1.      The claim is not pled with particularity

                                                            24            A claim for fraud must be pled with specificity. FED. R. CIV. P. 9(b). "Averments of fraud

                                                            25   must be accompanied by 'the who, what, when, where, and how' of the misconduct charged." Vess v.

                                                            26   6
                                                                   The Nevada Supreme Court concurs: "When interpreting a statute, this court resolves any doubt as to
                                                            27   legislative intent in favor of what is reasonable, and against what is unreasonable. … A statute should be
                                                                 construed in light of the policy and the spirit of the law, and the interpretation should avoid absurd results."
                                                            28   Hunt v. Warden, 903 P.2d 826, 827 (Nev. 1995).

                                                                                                                     11
                                                                 57948960;1
                                                                    Case 2:21-cv-00615-APG-DJA Document 5 Filed 04/28/21 Page 12 of 14




                                                            1    Ciba–Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003) (quoting Cooper v. Pickett, 137 F.3d

                                                            2    616, 627 (9th Cir. 1997)).

                                                            3             The Hos' fraud/misrepresentation claim is not pled with specificity. The Hos fail to identify

                                                            4    the allegedly false information conveyed to them by Shellpoint, how they justifiably relied upon it,

                                                            5    and how they were subsequently damaged. At most, the Hos only generally allege the content of the

                                                            6    alleged misrepresentations. This does not satisfy Rule 9(b).

                                                            7                    2. The fraud/misrepresentation claim fails on its merits

                                                            8             A fraudulent misrepresentation claim requires: (1) a false representation of fact, (2) that the
                                                            9    defendant knew or believed was false, (3) intended to induce the plaintiff to act or refrain from

                                                            10   acting, and (4) damages to the plaintiff as a result of relying on the misrepresentation. Barmettler v.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   Reno Air, 114 Nev. 441, 447 (1998).
                      LAS VEGAS, NEVADA 89134




                                                            12            The Hos' claim rests on the same basis as their quiet title claim—the deed of trust was
AKERMAN LLP




                                                            13   discharged as a matter of law under NRS 106.240. As discussed above, the Hos' interpretation of

                                                            14   NRS 106.240 is wrong. In addition, whether the deed of trust was discharged under NRS 106.240 is

                                                            15   a legal question; it is not a fact that Shellpoint can fraudulently misrepresent. The Hos also fail to

                                                            16   allege how they were induced to act or refrain from acting by Shellpoint taking this legal position, or

                                                            17   how they were damaged. They already lost the property to foreclosure by the HOA; foreclosure by

                                                            18   Shellpoint will not affect the Hos' non-existent interest in the property.

                                                            19            D.     The Hos are not entitled to equitable rescission

                                                            20            The Hos seek equitable rescission of the note and deed of trust.                "Rescission is

                                                            21   an equitable remedy which totally abrogates a contract and which seeks to place the parties in the

                                                            22   position they occupied prior to executing the contract." Bergstrom v. Est. of DeVoe, 854 P.2d 860,

                                                            23   861 (Nev. 1993). The Hos seek rescission based on their incorrect interpretation of NRS 106.240.

                                                            24   As discussed above, the deed of trust was not extinguished.

                                                            25            Also, NRS 106.240 only speaks to the enforceability of the mortgage lien—the deed of trust.

                                                            26   It cannot separately cancel a party's personal obligation to pay under the note. By signing the note,

                                                            27   the Hos promised to pay the $247,600 they borrowed. By signing the deed of trust, they agreed to

                                                            28   give the lender a security interest in the property to recover the debt if they defaulted. But the note

                                                                                                                  12
                                                                 57948960;1
                                                                    Case 2:21-cv-00615-APG-DJA Document 5 Filed 04/28/21 Page 13 of 14




                                                            1    and deed of trust are two separate documents with separate remedies. Even if the HOA sale

                                                            2    extinguished the deed of trust, the lender could still pursue the Hos for the amounts owed under the

                                                            3    note (unless barred by a bankruptcy discharge). Likewise, even if the deed of trust was discharged

                                                            4    by NRS 106.240 (it was not), it would not entitle the Hos to rescind their obligations under the note.

                                                            5             E.     Amendment would be futile

                                                            6             The Hos' complaint should be dismissed with prejudice and without leave to amend. A

                                                            7    district court may dismiss without leave where amendment would be futile.                Cervantes v.

                                                            8    Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011). The pleading deficiencies in
                                                            9    the Hos' complaint stem from their incorrect legal interpretation of NRS 106.240, and cannot be

                                                            10   corrected by re-pleading. The court should dismiss the complaint with prejudice.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   VI.      CONCLUSION
                      LAS VEGAS, NEVADA 89134




                                                            12            The Hos no longer hold title to the property and lack standing to seek to extinguish the deed
AKERMAN LLP




                                                            13   of trust continuing to encumber the property. The complaint also fails on the merits. Under NRS

                                                            14   106.240, the deed of trust does not become wholly due until 2035. Even if acceleration could trigger

                                                            15   NRS 106.240, the 2012 rescission decelerated the loan. Additionally, tolling applies to extend the

                                                            16   deadline based on the four years Shellpoint's predecessor spent defending the deed of trust from

                                                            17   meritless attacks of the HOA-sale purchaser. The deed of trust remains a valid encumbrance against

                                                            18   the property which was not discharged by NRS 106.240.

                                                            19            Dated: April 28, 2021.

                                                            20                                                        AKERMAN LLP

                                                            21
                                                                                                                      /s/ Jamie K. Combs
                                                            22                                                        ARIEL STERN, ESQ.
                                                                                                                      Nevada Bar No. 8276
                                                            23                                                        NATALIE L. WINSLOW, ESQ.
                                                                                                                      Nevada Bar No. 12125
                                                            24                                                        JAMIE K. COMBS, ESQ.
                                                                                                                      Nevada Bar No. 13088
                                                            25                                                        1635 Village Center Circle, Suite 200
                                                                                                                      Las Vegas, Nevada 89134
                                                            26
                                                                                                                      Attorneys for NewRez LLC dba Shellpoint
                                                            27                                                        Mortgage Servicing, LLC
                                                            28

                                                                                                                 13
                                                                 57948960;1
                                                                    Case 2:21-cv-00615-APG-DJA Document 5 Filed 04/28/21 Page 14 of 14




                                                            1                                        INDEX OF EXHIBITS

                                                            2    Exhibit A    Deed of Trust

                                                            3    Exhibit B    Corrective Assignment Deed of Trust

                                                            4    Exhibit C    Notice of Default/Election to Sell Under Deed of Trust

                                                            5    Exhibit D    Rescission of Eelection to Declare Default

                                                            6    Exhibit E    Notice of Default and Election to Sell Under Deed of Trust

                                                            7    Exhibit F    State of Nevada Foreclosure Mediation Program Certificate

                                                            8    Exhibit G    Notice of Trustee's Sale
                                                            9    Exhibit H    Foreclosure Deed Upon Sale

                                                            10   Exhibit I    Release of Super Priority Lien Pursuant to NRS 116.3116(2)
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   Exhibit J    Complaint
                      LAS VEGAS, NEVADA 89134




                                                            12   Exhibit K    Findings of Fact, Conclusions of Law, and Order Granting Ditech's Motion for
AKERMAN LLP




                                                            13                Summary Judgment

                                                            14   Exhibit L    Order of Affirmance

                                                            15   Exhibit M    Clark County Assessor's Printout

                                                            16   Exhibit N    Notice of Pendency of Action

                                                            17   Exhibit O    Release of Lis Pendens

                                                            18   Exhibit P    Joint Appendix Volume III

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                              14
                                                                 57948960;1
